Citation Nr: 0910690	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to February 2, 2005, 
for the award of service connection for frostbite left foot 
and ankle and frostbite right foot, both rated as 10 percent 
disabling, to include as a result of clear and unmistakable 
error (CUE) in a prior April 1986 rating decision.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for the 
above referenced disabilities and assigned a 10 percent 
evaluation, respectively, effective February 2, 2005.  

The Veteran testified at a hearing held at the RO in November 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the claims file.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that throughout the Veteran's 
claim on appeal he has asserted error in the initial April 
1986 RO rating decision denying service connection for frost 
bite left foot, left ankle, and right foot.  This aspect of 
the claim was clarified during the November 2008 hearing held 
before the undersigned, during which the Veteran reiterated 
his assertion of being misdiagnosed during the development of 
his initial claims for service connection.  Through his 
testimony, the Veteran has raised the issue of CUE, 
challenging the RO's April 1986 rating decision that 
initially denied entitlement to service connection for frost 
bite left foot and ankle, and right foot.  However, the RO 
has not adjudicated the issue of CUE with respect to the 
claim on appeal.   

Under the circumstances of this case, the adjudication of the 
CUE claim could have a direct effect upon the claim on 
appeal.  The law provides that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As 
such, the Veterans claim for an earlier effective date for 
service connection is held in abeyance pending further 
development and adjudication of the Veteran's claim of CUE in 
the April 1986 RO rating decision denying service connection 
for frostbite of each foot.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate whether 
an effective date prior to February 2, 
2005, for the award of service connection 
for frostbite left foot and ankle and 
frostbite right foot is warranted on a 
basis of CUE in the April 1986 rating 
decision.  The RO/AMC should notify the 
Veteran of the decision and of the 
Veteran's appellate rights.  If the CUE 
aspect of this claim is denied and the 
Veteran files a timely notice of 
disagreement, the RO should issue an 
appropriate Statement of the Case and 
notify the Veteran that the matter will be 
before the Board only if a timely 
substantive appeal is submitted.

2.  Upon completion of the requested 
development, the RO/AMC should again 
review the claims file for entitlement to 
an effective date prior to February 2, 
2005, for the 10 percent evaluations for 
frost bite left foot and ankle and 
frostbite right foot, respectively, 
considering the determination in the CUE 
claim.  If the benefits sought are not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




